Citation Nr: 0510193	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-32 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active military service from June 1941 to 
December 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the veteran's claim seeking entitlement to 
service connection for bilateral hip and knee disabilities, 
as secondary to the veteran's service-connected flatfeet.

The veteran was granted service connection for flatfeet in 
March 1946.  In an August 1992 rating decision, the veteran's 
pes planus was increased to 30 percent disabling.  In a 
February 1998 rating decision, the veteran's pes planus was 
increased to 50 percent disabling.

Nonservice-connected pension benefits were assigned from 
April 1996 with additional compensation paid for aid and 
attendance.

In a February 1998 rating decision, the RO denied the 
veteran's claim of service connection for a bilateral knee 
disability.   

The veteran had been found to be incompetent from March 11, 
1998 due to nonservice connected residuals of a 
cerebrovascular accident (CVA), dementia.  

A decision by the Board in February 2003, held that new and 
material evidence had been submitted regarding the claim of 
service connection for a right knee disability, the veteran's 
claim is reopened; that new and material evidence has been 
submitted regarding the claim of service connection for a 
left knee disability, the veteran's claim is reopened; that 
service connection for arthritis of the right knee was 
granted; that service connection for arthritis of the left 
knee was granted; that service connection for arthritis of 
the left hip was granted; and that service connection for 
arthritis of the right hip was granted.

The RO subsequently continued the prior 50 percent rating for 
pes planus, and assigned 10 percent ratings, each, for 
arthritis of the left knee, arthritis of the right knee, 
arthritis of the left hip and arthritis of the right hip.  
The combined evaluation from November 7, 2000 was 80 percent, 
with the bilateral factor added. 

The veteran died on May [redacted], 2003.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  Although the veteran had considerable impairment in his 
final several years from nonservice-consented dementia, 
recent clinical and evaluative records and medical opinions, 
including for terminal care, reflect that his service 
connected multiple orthopedic disabilities with significant 
pain and contractures caused noteworthy problems in his life 
including rendering him even the most minimal care and doing 
the most mundane activities of daily living, and must 
reasonably be considered to have materially contributed to 
his death. 



CONCLUSION OF LAW

Service-connected disabilities contributed substantially and 
materially to the veteran's death.  38 U.S.C.A. §§ 1310, 
5102, 5103, 5103A, 5107 (West 2003); 38 C.F.R. §§ 3.102, 
3.156(a), 3.310, 3.312, 3.159, 3.303, 3.326(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The appellant has been apprised 
thereof throughout, and in various communications, she has 
indicated an understanding of what is required and who is 
responsible for obtaining what evidence.  Additional records 
are undoubtedly available somewhere, and certainly, further 
medical opinion could be solicited.  However, the Board finds 
no need to delay the case further by such development.  With 
regard to the appellate issue, the Board finds that adequate 
safeguards have been implemented as to protect the 
appellant's due process rights and that to proceed with a 
decision in this issue at the present time does not, in any 
way, work to prejudice the appellant.

General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or jointly with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury causing death.  Where the service-connected condition 
affects vital organs as distinguished from muscular and 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  See 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. § 
3.312(c)(4).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2004).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  And 
following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2003).

And in a case where the service records are presumed 
destroyed, the Board has an additional obligation to explain 
its findings and conclusions; and the mandate to consider 
carefully the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Factual Background

The veteran had active service during World War II.

At the time of his death, he was service connected for pes 
planus, rated as 50 percent disabling; and 10 percent each 
for arthritis of the left knee, arthritis of the right knee, 
arthritis of the left hip and arthritis of the right hip.  
The combined evaluation from November 7, 2000 was 80 percent, 
with the bilateral factor added.   

It is noted that there had been no time prior to his death to 
pursue whether the ratings assigned, particularly for the 
four most recent service-connected disabilities, were 
appropriate.

For the latter years of the veteran's life, the veteran was 
experiencing dementia as a result of a CVA.  His clinical 
evaluations and terminal records are in the file.  It is 
shown that he was unable to leave his home unassisted and was 
moved into a care facility.

A report dated in late March 2003 noted that he needed the 
constant attention of someone else.  He was bed bound, having 
suffered from decubitus ulcers.  He had begun to develop 
contractures of his extremities.  It was also noted that he 
had taken pain medications, namely Darvocet, for years for 
the pain of his multiple joint degenerative arthritis 
involving predominantly his knees and feet.  

Another clinical evaluation on March 31, 2003 noted that it 
was conceivably possible to transfer him out of bed with a 
Hoyer but this had not been done recently.  It was very 
difficult to move him because of his orthopedic problems and 
developing contractures because of lack of movement in his 
lower extremities.  The lower extremity problems also made it 
difficult to keep his legs elevated and thus they turned blue 
almost immediately due to lack of circulation.  He would then 
develop swelling and edema after such episodes.  The 
difficulties in having him even in bed and being unable to 
straighten his legs without crying out in pain were described 
in detail.  It was difficult to access him because of his 
orthopedic problems, and he was in a fetal position most of 
the time.  There was noted deterioration in his service-
connected problems.  One examiner noted that the orthopedic 
problems were in turn complicating the healing of the ulcers 
which had developed even with the use of an air bed.

Near to terminal records dated in late April 2003 reflect 
that even with skilled nursing care, it was difficult to deal 
(physically as well as otherwise) with the veteran.  In 
addition to not being able to communicate with him, his knees 
had become contracted and he was not eating.  The clinical 
records showed that it was virtually impossible to move him 
due to his arthritic difficulties and the pain associated 
with movement, even passively.  The examiners noted that he 
had become totally unable to walk for some years, and quit 
work in 1990 as a result of the arthritis and hip and foot 
problems.  The nature of the inactivity due to his arthritis 
was recorded in some detail.

The death certificate noted that his death was due to 
inanition due to dementia.


Analysis

The veteran died on May [redacted], 2003 due to inanition due to 
dementia.  This was unrelated to his service-connected 
problems and it is not contended otherwise.

At the time of his death, he was service connected for pes 
planus, rated as 50 percent disabling; and 10 percent each 
for arthritis of the left knee, arthritis of the right knee, 
arthritis of the left hip and arthritis of the right hip.  
The combined evaluation from November 7, 2000 was 80 percent, 
with the bilateral factor added. 

And while he had had dementia for some time, throughout his 
terminal care, he was noted to have ongoing and increasing 
problems with his multiple joint arthritis and significant 
impairment of feet, hips and other limbs with contractures 
and immobility.  It was virtually impossible to move him, to 
feed him and do other care by virtue of his service-connected 
disabilities.  And while they did not cause his death, the 
clinical records and expert assessments from the terminal 
records show that his debilitation and overall problems due 
to his service connected disabilities played a significant 
role in his deterioration and in the ability to care for him 
during his terminal care.

The Board has carefully reviewed the evidence in this case.  
The Board would note that the evidence is anything but 
unequivocal.  However, it appears that the evidence now in 
the file is probably all that is reasonably available, and 
accordingly, the adjudication of a final resolution of the 
appeal must be addressed in the best and most equitable 
manner under that premise.

The Board is particularly mindful of the criteria that 
service-connected diseases or injuries involving active 
processes must receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury causing 
death.  In this case, not only is the debilitation presumed 
but it is also clearly identified in clinical records.  

As noted in the recitation of pertinent regulations above, 
there are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.

Accordingly, although the evidence is not entirely 
unambiguous, the Board finds that there are solid and 
credible medical and other evidentiary bases for finding that 
the veteran's service-connected disabilities rendered him 
significantly less able to resist the effects of (or be 
treated for) his other problems, which produced death.   

The aggregate evidence supports that the service connected 
disabilities contributed in a significant way to his demise.  

With resolution of doubt in the appellant's favor, service 
connection is reasonably warranted for the cause of the 
veteran's death.  





ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


